capturea10.jpg [capturea10.jpg]




August 18, 2017


Tamir Peres
[Address Redacted]


Dear Tamir:


I am very pleased to confirm our offer of employment for the position of Senior
Vice President, Chief Information Officer of Herc Rentals Inc. (“HERC”). This
position will report directly to Larry Silber, Chief Executive Officer of HERC.
Your start date is expected to be during September 2017.


Your base salary, paid on a bi-weekly basis, will be $14,807.70 which equates to
an annualized salary of $385,000. This offer is contingent upon verification of
your education, previous employment, satisfactory references, passing the drug
test and criminal background check, presentation of legally required
documentation establishing your right to work in the United States, including
compliance with Federal law, and agreement to enter into and signing an Employee
Confidentiality, Non-Competition & Non-Solicitation Agreement.


You are eligible to participate in the Herc Executive Incentive Plan, which
provides for a target annual incentive bonus of 65% of your base salary. Your
participation for 2017 will be pro-rated based on length of service during the
performance period. Actual payout is contingent upon the Company’s financial
performance, your performance and your start date. Details of this plan are
provided upon acceptance of this offer. Herc Rentals retains the right and sole
discretion to amend, modify or rescind such plan at any time and for any reason.


In addition, you will receive a one-time sign on bonus of $125,000, less
applicable taxes, payable after 30 days of employment. Your acceptance of that
amount is contingent upon you remaining with the Company for at least 24 months.
Should you voluntarily resign from your employment or are terminated for Cause
(as defined below) within 24 months of your employment start date, you agree
that you will not have earned this sign on bonus, and you therefore agree to
repay the gross amount of the sign on bonus of $125,000.00 to Herc, within 30
days of your last day of employment.


In consideration of amounts that you will forfeit with your current employer,
you will be awarded a time-vesting restricted stock unit grant in the face
amount of $500,000. This award will be granted at the fair market value on the
grant date and will vest ratably over a two year period assuming continued
employment. Following your commencement of employment, the grant date will be
established during the next open window.


In 2017 and beyond your target annual equity grant will be at least $300,000.
You will receive your 2017 annual equity grant, normally awarded during late
March of each year, subject to the approval of the Compensation Committee, upon
commencement of your employment.


Generally, equity grants are subject to approval by the Compensation Committee
of the Herc Board of Directors and are subject to its sole and exclusive
discretion for all key executives and key employees. Awards are based upon, or
denominated as, a dollar value and may be all or partially granted in the form
of Restricted Stock Units, Performance-based Restricted Stock Units, and stock
options and are subject to the Committee’s sole and exclusive discretion. Grants
are made in accordance with the Company’s Equity Grant Policy.


You will be eligible for vehicle privileges in this role. The vehicle use policy
will be reviewed with you upon commencement of your employment. This policy
includes use of vehicle, insurance, maintenance, and gas. You will be
responsible for tax due on the value of non-business use of the vehicle. You
will be entitled to 6 weeks of vacation per calendar year per the terms and
conditions of the Herc vacation policy.


You are eligible for relocation assistance according to the terms and conditions
of Herc’s Employee Relocation Policy. Among the benefits under this policy, the
Company will provide reimbursement for expenses related to the purchase of your
primary home in addition to movement of your household goods through a vendor
selected





--------------------------------------------------------------------------------




by the Company. The policy to the contrary notwithstanding, the Company will
provide you temporary housing for up to three (3) months. All relocation
expenses are expected to be reasonable and customary for the area and are
subject to pre-approval by the Company. This assistance will be available for
twelve months following the initiation of your relocation. The company will
provide you with first class travel between PHL and RSW for the period beginning
with your employment start and the end of May 2018. Please note that if you
voluntarily leave the employment of Herc prior to the first anniversary of the
commencement of your position, you will be required to reimburse the Company for
the entire amount of the expenditures regarding your relocation, excluding your
travel expenses related to work. The terms and conditions of the relocation
agreement, including but not limited to any repayment obligations, will be
provided for in a separate relocation agreement upon acceptance and initiation
of the relocation. Prior to the initiation of the relocation as well as
receiving any relocation reimbursement, you will be required to execute a
separate relocation agreement.


Herc provides you the opportunity to participate in a comprehensive employee
benefits program. On the first day of the month following your sixty days of
employment, you are eligible to enroll in the Herc Custom Benefit Program. This
benefits program offers you numerous coverage options for:


u
Medical
u
Accidental Death and Dismemberment
u
Dental
u
Long Term Disability
u
Vision
u
Dependent Care Flexible Spending Account
u
Life Insurance


u
Health Care Flexible Spending Account
u
Dependent Life Insurance
 
 



Until you become eligible to participate in the medical, dental and vision
program, the Company will pay your COBRA premiums incurred to continue such
benefits through your current employer.


Additionally, you will be eligible for the Herc Income Savings Plan (401k) after
you complete 90 days of employment. Herc matches your contributions (both
before-tax and Roth after-tax contributions) dollar for dollar on the first 3%
of your Eligible Compensation you contribute and 50 cents on the dollar for the
next 2% of your Eligible Compensation you contribute. You are always 100% vested
in the Company matching contributions and your contributions you make to the
Plan and any related investment earnings.


It is a fundamental term and condition of your employment that you must execute
and deliver to the undersigned an Employee Confidentiality, Non-Competition &
Non-Solicitation Agreement. It is also a fundamental term and condition of your
employment that:


(i) You represent and warrant that you have not and will not disclose any
confidential information or trade secrets that you may have form any third
party, including but not limited to any current or former employer.


(ii) You represent and warrant to the Company and agree that the negotiation,
entering into or performance of your employment with the Company has not
resulted in and must not result in any breach by you of any agreement, duty or
other obligation (including but not limited to a Confidentiality,
Non-Competition and/or Non-Solicitation duty, agreement, or obligation), to any
third party, including but not limited to any current or prior employer.


(iii) You confirm and agree that you must not bring and will not transfer to the
Company or use in the performance of your duties and functions with the Company
any confidential material, documents of information or property, whether
electronic or otherwise, of any third party, including but not limited to any
current or former employer. You agree that you will not remove or possess any
documents of information, whether electronic or otherwise, from such third party
and you will not transfer any such documents or information to the Company at
any time or otherwise use such documents or information in the scope of your
employment with the Company.


(iv) During your employment with the Company you will not engage in any activity
that competes with or adversely affects the Company, nor will you begin to
organize or develop any competing entity (or assist anyone else in doing).







--------------------------------------------------------------------------------




(v) During your employment with the Company you may not serve on more than one
outside for-profit company Board without the written consent of the Company.


(vi) You will not disclose at any time (except for business purposes on behalf
of the Company) any confidential or proprietary material of the Company. That
material shall include, but is not limited to, the names and addresses of
customers, customer contacts, contracts, bidding information, business
strategies, pricing information and the Company’s policies and procedures.


(vii) You agree that all documents (paper or electronic) and other information
related in any way to the Company shall be the property of the Company, and will
be returned to the Company upon the end of your employment with the Company.


(viii) You agree that should a court issue injunctive relief to enforce any term
of this Agreement, or if a court (or jury) determine that you breached any
provision of this Agreement, you will reimburse the Company for all attorney’s
fees and costs incurred in enforcing the terms of the Agreement, and you will
also be liable for any other damages or relief permitted by law.


(ix) You agree that any disputes over the above terms shall be governed by
Florida law, shall be resolved in a Florida Court or in a federal Court located
in Florida, and that the terms of this agreement may be enforced by the Company
or its successors or assigns and by your heirs and legal representatives.




The forgoing terms and conditions and representation and warranty will survive
and will continue in full force and effect following the commencement of your
employment with the Company. Should you at any time be in breach of the forgoing
terms and conditions or should the forgoing representation and warranty be
inaccurate or false, it will result in your immediate termination from the
Company. In addition, you agree that you will indemnify and save harmless to the
Company and its directors, officers, employees and agents from any and all
claims and demands incurred by any of them directly or indirectly arising from
any breach of the foregoing terms or conditions or any inaccuracy or
misrepresentation of the forgoing representation and warranty.


At times during your employment and thereafter during which you may be subject
to liability for your acts and omissions occurring during your employment, you
will be indemnified and held harmless (including advances of attorney’s fees and
expenses), in a manner consistent with other similarly situated executives. Upon
commencement of your employment, the Company will enter into an indemnification
agreement with you that protects and indemnifies you, provides D & O coverage,
and advances attorney’s fees and expenses on the same basis as the Company
provides such protections to its senior officers.


In the event your position with Herc is eliminated or your employment is
terminated for any reason other than for Cause and other than your voluntary
resignation, then you will be eligible to receive a severance payment equal to
1.0 times the sum of your annual base salary and target bonus amount. You will
also be entitled to health and welfare benefits continuation for you and any
covered dependents for the period of your severance (one year) at active
employee rates. Payment of any such severance and receipt of benefits shall be
contingent upon the execution of a General Release including non-solicitation,
non-competition and non-disclosure provisions. For purposes of this letter,
“Cause” means your (i) willful and continued failure to perform substantially
your material duties with HERC (other than any such failure resulting from your
incapacity due to physical or mental illness) after a written demand for
substantial performance specifying the manner in which you have not performed
such duties is delivered by the Chief Executive Officer of HERC to you, (ii)
engaging in willful and serious misconduct that is injurious to the Company or
any of its subsidiaries, (iii) one or more acts of fraud or personal dishonesty
resulting in or intended to result in personal enrichment at the expense of HERC
or any of its subsidiaries, (iv) substantial abusive use of alcohol, drugs or
similar substances that, in the sole judgment of HERC, impairs your job
performance, (v) material violation of any material HERC policy that results in
material harm to HERC or any of its subsidiaries or (vi) indictment for or
conviction of a felony or of any crime (whether or not a felony) involving moral
turpitude.


In the event your position with Herc is eliminated or your employment is
terminated in connection with a Change in Control, for any reason other than for
Cause and other than your voluntary resignation, then you will be eligible to
receive a severance payment equal to 2.0 times the sum of your annual base
salary and target bonus amount.





--------------------------------------------------------------------------------




You will also be entitled to health and welfare benefits continuation for you
and any covered dependents for the period of your severance (two years) at
active employee rates. Payment of any such severance and receipt of benefits
shall be contingent upon the execution of a General Release including
non-solicitation, non-competition and non-disclosure provisions. For purposes of
this letter, “Cause” shall be defined as above.


In addition, if your employment is involuntarily terminated for any reason other
than Cause: (i) prior to (and not in connection with) a change in control, each
outstanding equity grant will vest proportional to the number of completed
months of service since each grant was made divided by the total number of
months in the vesting period for each grant; or (ii) in connection with or
following a change in control, each outstanding equity grant will vest in full.


Per Herc’s standard policy, this letter is not intended nor should it be
considered as an employment contract for a definite or indefinite period of
time. Employment with Herc is at will, and either you or the Company may
terminate employment at any time, with or without Cause, subject to the terms of
this letter. In addition, by signing this letter, you acknowledge that this
letter sets forth the entire agreement between you and the Company regarding
your employment with the Company, and fully supersedes any prior agreements or
understandings, whether written or oral.


It is the intent of the Company and you that the payments and benefits under
this employment letter shall comply with or be exempt from Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”), and accordingly, to the maximum extent
permitted, shall be interpreted to be in compliance with or exempt from Section
409A. To the extent that Section 409A applies, a termination of your employment
shall not be deemed to have occurred unless such termination is also a
“separation from service” under Section 409A. Anything herein to the contrary
notwithstanding, if you are deemed on the date of termination to be a “specified
employee” under Section 409A(a)(2)(B), then with regard to any payment that is
considered deferred compensation under Section 409A payable on account of a
“separation from service” shall not be paid until the earlier of the expiration
of the 6-month period following such separation from service and the date of
your death, to the extent such postponement is required under Section 409A. Your
right to receive any installment payment pursuant to this employment letter
agreement shall be treated as a right to receive a series of separate and
distinct payments. All expense reimbursements provided for under this employment
letter shall be paid not later than the last day of the first full taxable year
of the Company that ends after the date of such payment.
Tamir, we are very excited to have you join Herc and look forward to the
opportunity to work with you.


Very truly yours,


/s/ CHRISTIAN CUNNINGHAM


Christian Cunningham
Senior VP, Chief Human Resources Officer




ACCEPTANCE


I, Tamir Peres , have read, understand, and having had the opportunity to obtain
independent legal advice hereby voluntarily accept and agree to the terms and
conditions for employment as outlined in this letter and I agree to do all
things and to execute all documents necessary to give effect to the terms and
conditions of employment as outlined in this letter, including but not limited
to my execution of the Employee Confidentiality & Non-Solicitation
Agreement.


/s/ TAMIR PERES
August 21, 2017
Tamir Peres
Date:



Enclosures
cc: L. Silber



